Citation Nr: 1147028	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  10-12 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for otitis media with residual hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1952 to April 1952.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Waco, Texas, VA Regional Office (RO).  

In August 2011, the appellant testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

The appellant raised the issue of whether there was clear and unmistakable error (CUE) in a January 1953 rating decision in a March 2010 VA Form 9, referencing 38 C.F.R. § 3.105.  The issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  Service connection for chronic otitis media with residual hearing loss was denied in a January 1953 rating decision and the Veteran did not file an appeal.  

2.  The evidence added to the record since the January 1953 rating decision is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate the underlying claim of service connection for chronic otitis media with residual hearing loss or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 1953 rating decision, which denied entitlement to service connection for chronic otitis media with residual hearing loss is final.  38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1953).

2.  New and material evidence has not been received to reopen the claim service connection for chronic otitis media with residual hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim. 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)  

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the present case, the issue on appeal arises from an application to reopen the Veteran's claim for service connection for chronic otitis media with residual hearing loss.  In July 2009, prior to its adjudication of the claim at issue, the RO provided notice to the claimant regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  Following the September 2009 decision, the Veteran was provided additional notice in a March 2009 letter. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms 'new' and 'material' have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service connection claim.  See Dingess/Hartman, 19 Vet. App. at 473. 

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied. 

In a July 2009 letter, the Veteran was provided adequate, specific notice of what constitutes material evidence in the case at hand.  In addition, the Board notes that the Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have clarified that the VA can provide additional necessary notice subsequent to the initial adjudication by AOJ, and then readjudicate the claim, such that the essential fairness of the adjudication-as a whole-is unaffected because the claimant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit held that a statement of the case (SOC) or a supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In this regard, a SOC was issued in January 2010 and a SSOC was issued in August 2010.  

In regards to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained, to the extent possible.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that new and material evidence must be presented with which to reopen any previously denied claims, before VA has a duty to provide an examination or medical opinion.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(C)(iii).  The Board notes that the Veteran was afforded an adequate VA examination in June 2010.  Regardless, the Board must determine de novo whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  As discussed below, new and material evidence has not been received to reopen the Veteran's claim for chronic otitis media with residual hearing loss, and the Board finds that VA's duty to assist with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4). 

II.  New and Material Evidence

Criteria

A claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

However, the Board is not required to reopen a previously denied claim solely because the Veteran was afforded a VA examination in connection with his petition to reopen.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456, 461 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

A preexisting disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2011).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The issue of entitlement to service connection for otitis media with residual hearing loss was previously addressed and denied by the AOJ in January 1953.  At the time of the prior decision in January 1953, the record included the service treatment records, to include a March 1952 Report of Board of Medical Survey stating that preexisting otitis media with residual hearing loss was not aggravated during service, statements from the appellant, and post-service VA medical records.  The evidence was reviewed and service connection for otitis media with residual hearing loss was denied.  The Veteran did not appeal; thus, the January 1953 decision is final.  See 38 U.S.C. § 709 (1952); Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 (1953).

The February 1952 service entrance examination report notes a perforated left ear drum and on the accompanying medical history a life time of ear drum trouble was noted.  In addition, the 1952 Report of Board of Medical Survey notes a perforation of the left "M.T." and reflects a determination that he was not fit for duty because he did not meet the minimum standards for enlistment due to the preexisting chronic otitis media.  In addition, in an October 1952 statement, the Veteran's private doctor stated that the Veteran had had a perforated left drum since he was six months old and that he had been treating him at intervals since that time.  At the time of the prior decision, the record established that the appellant had preexisting chronic otitis media that was not aggravated during service.  There was no evidence showing preexisting chronic otitis media had been aggravated by service.  

Since that determination, the appellant has applied to reopen his claim for entitlement to service connection for chronic otitis, with residual hearing loss.  The evidence submitted since the prior final denial in January 1953 is not new and material.  Essentially, the evidence added to the record since the 1953 rating decision consists of a VA examination report, hearing testimony, and the appellant's statements.  The fact that the appellant had preexisting chronic otitis media with residual hearing loss, treatment for such during service, and post-service treatment for chronic otitis media with residual hearing loss had already been established.  Thus, the records added to the record, to include the records dated in 1987 reflecting a left tympanoplasty is not new and material.  

Since the prior final decision, evidence has been added to the claims file.  The Board acknowledges the Veteran's competent testimony to the effect that while he had preexisting chronic otitis media with residual hearing loss, evidence of aggravation is reflected in the onset of an infection associated with swimming during active duty.  The June 2010 VA examination report, however, notes a history of recurrent infections, a finding not inconsistent with the evidence, to include the private doctor's statement received in October 1952 to the effect that the Veteran was treated for the disorder at intervals prior to service entrance.  The Court has held that "temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered an increase in disability in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The additional evidence of record neither establishes incurrence nor aggravation of chronic otitis media with residual hearing loss.  See VAOPGCPREC 3-03 (July 16, 2003).  The new evidence does not show that the Veteran's preexisting disability underwent an increase in disability during service.  This would be the type of evidence needed to reopen the claim.  Rather, the June 2010 VA examiner's opinion that it is less than likely that the preexisting left ear disorder was incurred or aggravated is consistent with the contemporaneous opinion reflected in the Medical Board Survey Report.  Thus, the additional evidence is not new and material. 

The Board notes that under appropriate circumstances, an intervening change in applicable law may entitle a claimant to receive consideration of a claim de novo, or as a "new" claim, even though the claim is based on essentially the same facts as those in a previously adjudicated claim.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  In this regard, the VA Office of General Counsel issued a precedent opinion concerning the standard for rebutting the presumption of soundness.  See VAOPGCPREC 3-2003 (Jul. 16, 2003).  To the extent that such has been raised in this case, the Board notes that at the time of the initial denial, there was a specific in-service finding that his disability had not been aggravated by active service.  As such, VAOPGCPREC 3-2003 does not provide a basis to adjudicate the case as a new claim.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  

In summary, at the time of the prior denial, the evidence showed that preexisting chronic otitis media with residual hearing loss was not aggravated during service.  Since that determination, there remains no competent evidence that preexisting chronic otitis media with residual hearing loss was aggravated by service.  The evidence added to the file since the final prior rating decision in January 1953 is not new and material.  As new and material evidence to reopen the finally disallowed claim has not been received, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  Consequently, the application to reopen the claim for service connection for chronic otitis media with residual hearing loss is denied. 


ORDER

The application to reopen the claim of entitlement to service connection for chronic otitis media with residual hearing loss is denied. 



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


